internal_revenue_service number release date index number ------------------- ------------------------------------------ ----------------------------------------------- ----------------------------- in re ---------------------------------------- ----------------------------------------------- ---------------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc tege et2 - plr-159272-03 date date legend state a ------------- act b -------------------------------------------------------------------------- department d ----------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- center x --------------------------------------------- year ------- dear ----------- this letter responds to your date private_letter_ruling request you have requested a ruling as to whether center x is an instrumentality of state a for the purposes of internal_revenue_code the code sec_3121 facts in year center x was incorporated under the general nonprofit law of state a subsequently the legislature of state a enacted act b center x amended its bylaws to implement all of the provisions of act b center x received a favorable determination_letter from the internal_revenue_service indicating that it is exempt from federal income taxes under code sec_501 as an organization described in code sec_501 under act b department d is required to contract with nonprofit_corporations such as center x to coordinate and deliver services to developmentally disabled people in a specific geographic area center x coordinates the provision of services in nine counties in state a currently in state a there are similar centers the centers center x coordinates community resources such as education recreation health and welfare further center x provides a wide array of services directly to the developmentally disabled within its region and funds health services that are not covered by other funding sources law code sec_3101 imposes a tax on employees for old age survivors and disability insurance ie the social_security_tax on the income of every individual received by such individual with respect to employment code sec_3111 imposes the social_security_tax on employers calculated as a percentage of wages with respect to employment subject_to certain exceptions not applicable in this case code sec_3121 provides that the definition of employment includes service in the employ of a state or any political_subdivision thereof or of any instrumentality of the foregoing by an individual who is not a member of a retirement_system of such state in revrul_57_128 1957_1_cb_311 the internal_revenue_service set forth the following six factors to take into consideration in determining whether an organization is an instrumentality of a state or political_subdivision for purposes of code sec_3121 whether it is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities whether express or implied statutory or other authority is necessary or exists for the creation and or use of the organization and the degree of financial autonomy and the source of its operating funds analysis governmental purpose and function pursuant to act b the centers were created in order for state a to carry out many of its responsibilities for providing services and support for the developmentally disabled under center x’s bylaws the express purpose of center x is to carry out the provisions of act b center x provides services such as recreation health rehabilitation welfare and education for individuals with developmental disabilities many of the duties that center x performs under a contract with department d are duties that department d or another state a agency would otherwise perform for example except for those judicially committed to a state hospital no developmentally disabled person is admitted to a state hospital without a referral from the appropriate center similarly upon discharge a developmentally disabled person is referred to the appropriate center accordingly we conclude that center x carries out a governmental purpose and performs a governmental function in the nine counties in which it operates function performed on behalf of state as noted above the centers are organized and operate under act b to provide social welfare services to developmentally disabled individuals on behalf of state a the centers were created to provide services that would otherwise be provided by department d under act b center x also has powers exercised concurrently with department d such as unannounced visits to service provider facilities additionally act b provides that under certain conditions and for a limited time department d can directly operate center x in order to avoid service disruption accordingly we conclude that center x performs its functions on behalf of department d private interest versus government ownership center x’s articles of incorporation provide that center x’s purpose is exclusively to promote social welfare less than one percent of center x’s operating budget comes from funds other than those provided by department d and state a under its contract with department d all the materials supplies and property furnished by state a or purchased with funds received under the contract are the property of state a unless a specific exception applies all unused contract funds revert back to department d at the end of each fiscal_year in addition all of center x’s bank accounts and investments are held jointly in the name of center x and state a accordingly we conclude that there are no private interests involved in center x and state a has the powers and interests of an owner public control and supervision a majority of of directors on center x’s board_of directors is chosen by designated county officials or in counties where these officials do not exist by the boards of supervisors in consultation with other local officials further act b requires center x to meet specific requirements in a wide range of areas such as qualification composition and term restrictions on the boards of directors staffing and performance requirements and budgeting accounting auditing and administrative practices similarly specific provisions of the contract between center x and department d place similar obligations and restrictions on center x accordingly we conclude that control and supervision of center x are vested in public authorities statutory authority the legislature of state a specifically provided in act b that the services provided by the centers are of such a special and unique nature that they cannot be satisfactorily provided by state agencies and therefore the centers would be operated by nonprofit_corporations organized and created to provide services to developmentally disabled individuals the state is required to provide services through the centers which are in turn subject_to specific requirements under act b accordingly we conclude that center x operates under the express authority of act b financial autonomy source of operating funds we previously noted that virtually the entire operating budget of center x comes from department d or state a the materials and property used by center x to fulfill its contractual obligations belong to state a and both center x’s bank accounts and investments are held jointly with state a act b provides that department d shall act as agent for the transmittal of funds for services through center x additionally department d is responsible for the processing audit and payment of funds made available to center x accordingly we conclude that center x has little or no financial autonomy and is dependent on state a and department d for its operating funds conclusion based on the above analysis we conclude that center x satisfies the criteria of revrul_57_128 and is an instrumentality of state a the services performed by center x’s employees who are qualified participants in a retirement_system within the meaning of code sec_3121 are excluded from employment for purposes of code sec_3101 and sec_3111 no opinion is expressed on whether the retirement_system of state a constitutes a retirement_system within the meaning of code sec_3121 the above analysis is based on the assumption that center x employees are not covered by a sec_218 agreement the ruling contained in this letter is based upon information and representations submitted by the taxpayer's representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it code sec_6110 provides that this ruling may not be used or cited as precedent sincerely lynne camillo chief employment_tax branch office of division counsel associate chief_counsel tax exempt government entities
